Case 2:19-cv-12406-TGB-PTM ECF No. 14 filed 06/16/20   PageID.2650   Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 RONALD KAREEM SEABROOKS,                        2:19-CV-12406-TGB

                   Petitioner,

                                             ORDER GRANTING
       vs.                                 PETITIONER’S REQUEST
                                           FOR EXTENSION OF TIME
 PATRICK WARREN,

                   Respondent.



      This matter is before the Court on Petitioner’s Request for

Extension of Time.       (ECF No. 13.)      Ronald Kareem Seabrooks is

incarcerated at the Macomb Correctional Facility in New Haven,

Michigan. In August 2019, he filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.         (ECF No. 1.)      The Court ordered

Respondent to file a responsive pleading by March 20, 2020, and allowed

Petitioner forty-five days from the date of the responsive pleading to file

a reply. (ECF No. 3.) Respondent filed a response on March 19, 2020.

(ECF No. 11.)

      On April 24, 2020, Petitioner filed requested an additional ninety

days to reply to Respondent’s answer. (ECF No. 13.) The motion was not
docketed on the Court’s ECF system until May 27, 2020, because of
Case 2:19-cv-12406-TGB-PTM ECF No. 14 filed 06/16/20   PageID.2651   Page 2 of 2




delays associated with the ongoing Covid-19 pandemic.            The Court

recognizes that the COVID-19 pandemic presents particular challenges

to pro-se prisoner litigants and GRANTS Petitioner’s request. (ECF No.

11.) Petitioner shall have ninety days from the date of this Order to file

a reply. If Petitioner faces additional pandemic-related obstacles to filing

a reply, he may file a motion for additional time.

      SO ORDERED.

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE
Dated: June 16, 2020




                                      2
